Dismissed and Opinion Filed October 4, 2018




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00269-CV

                                IN RE TONY RAMJI, Relator

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-17-06945

    MEMORANDUM OPINION ON MOTION FOR REHEARING
                       Before Justices Lang-Miers, Fillmore, and Stoddart
                                   Opinion by Justice Stoddart
       Before the Court is relator’s motion for rehearing and the parties’ agreed motion to dismiss.

We grant the agreed motion to dismiss, deny relator’s motion for rehearing as moot, and dismiss

this original proceeding. See TEX. R. APP. P. 42.1(a).




                                                  /Craig Stoddart/
                                                  CRAIG STODDART
                                                  JUSTICE

180269HF.P05